Via EDGAR July 3, 2014 Larry Spirgel Assistant Director Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 Re:U.S. Rare Earths, Inc. Form 10-K for the Fiscal Year Ended December 31, 2013 Filed April 15, 2014 Form 10-Q for the Quarterly Period Ended March 31, 2014 Filed May 15, 2014 File No. 0-31199 Dear Mr. Spirgel: On behalf of our client, U.S. Rare Earths, Inc., a Nevada corporation (the “Company”), we submit this letter in response to comments from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in its letter dated June 10, 2014, relating to the above referenced filings. We are concurrently submitting via EDGAR this letter and Amendment No. 1 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2013 (“Amendment No. 1”). For the Staff’s reference, we are providing to the Staff by overnight delivery copies of this letter, as well as both a clean copy of the Registration Statement and a copy marked to show all changes from the version submitted on May 14, 2014. For your convenience, the below responses correspond to the numbered comments in the Comment Letter. Cautionary Note Regarding Forward-Looking Statements, page 3 1. We note your reference to the Private Securities Litigation Reform Act. Please delete all reference to this safe harbor. It is inapplicable in this context, because the company is an issuer of penny stock. See Section 21E(b)(1)(C) of the Exchange Act. The Company acknowledges the Staff’s comment and has deleted reference to this safe harbor. 1 Business and Properties, page 6 Company History and Structure, page 6 2. Please revise to clarify the basis of the statement that the minerals claims held by Seaglass Holding Corp are located “on, near, or adjacent to anomalous features believed to contain rare earth elements.” The Company has revised its disclosure on page 6 in Amendment No. 1 to clarify that this statement is based on geological studies published by various government agencies and its own exploration efforts. Rare Earth Element Prices, page 11 3. Please revise to clarify the basis of the statement that “the results of our exploration to date and prior exploration activity on our prospects cause us to believe that these opportunities are worth pursuing.” The Company has revised its disclosure on page 12 of Amendment No. 1 to clarify that this statement is based on geological studies published by various government agencies, as well as the Company’s own exploration efforts. The Company has expanded its disclosure in a new sub-section entitled “Exploration Work - Future Exploration Work” for each of the Company’s main projects on pages 19, 27, 32, and 37 to explain the basis of why it believes future exploration is warranted. Montana and Idaho, page 12 4. We note your statement that you hold 700 claims on 14,000 acres in this section and elsewhere in your filing. However you only describe 612 mining claims related to 12,088 acres in your filing. Please address this variance in your amended filing and reconcile to your Form 10-K. The Company has revised this variance on page 13 of Amendment No. 1 and elsewhere. In addition, the Company has included on page 13 of Amendment No. 1 a summary table of its mining claims by state, project/prospect, claim count and covered acres. 2 5. Please insert a small-scale map showing the location and access to each material property, as required by Instruction 3(b) to Item 102 of Regulation S-K. We believe the guidance in Instruction 3(b) of Rule 102 of Regulation S-K would generally require maps and drawings to comply with the following features: ●
